In re: State of Louisiana applying for certiorari, mandamus and prohibition
Writ Granted. The ruling of the trial court is reversed. The attorney-client privilege does not extend to the fact of representation, including the identity of the client. State v. Hayes, 324 So.2d 421 (La.1975). This ruling is not to be construed as suggesting that the state may elicit from the attorney witness over further objection any further information, particularly as relates to the outcome of the previous trial. The case is remanded to the trial court.